Citation Nr: 1211800	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral leg numbness, including as secondary to the low back disorder.

4.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 1979 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over his claim was subsequently received by the RO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

The Veteran requested a Travel Board hearing, but subsequently failed to appear to appear for the hearing scheduled for December 2011.  He did not offer an explanation or request to reschedule his hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for a left knee disorder, hemorrhoids, and a groin injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

VA Examination and Medical Opinion

The Veteran should be afforded a VA examination and medical opinion to determine the etiology of his low back, cervical spine, bilateral leg numbness and bilateral ankle disabilities.  

Here, the July 2007 orthopedic VA examination report assessed his claimed conditions and diagnosed cervical spine strain, low back strain with peripheral neuropathy, and right leg sciatica.  The July 2007 VA examiner also diagnosed residuals of left and right ankle sprains, and X-ray testing at the examination showed bony spurs.  

However, the July 2007 VA examination report did not provide a nexus opinion for any of these claims.  The examiner was also unable to review the claims file.  The Board concludes this VA examination and opinion is inadequate in critical respects.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The examiner should address the Veteran's lay statements of continuity of symptomatology of orthopedic pain, numbness, weakness, stiffness, etc.  The Veteran is competent as a layperson to offer his account of how he injured his back, neck, legs and ankles, and a long history of symptomatology following alleged in-service injuries.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

The Board finds it necessary to remand these claims so the Veteran can undergo a VA compensation examination to obtain a VA medical nexus opinion concerning whether the low back, neck, bilateral leg numbness and bilateral ankle disabilities are attributable to his active duty military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Moreover, the VA examiner possibly indicated that the Veteran's bilateral leg numbness is secondary to the low back disability, since the examiner diagnosed the Veteran with low back strain with peripheral neuropathy.  See 38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The nature of such a secondary relationship, if any, is not altogether clear.  On remand, the VA examiner must address the possibility of secondary service connection for the bilateral leg numbness disability, whether causally related to or aggravated by the low back disability.  

The claims file reflects that the Veteran receives VA medical treatment for his claimed disorders from the VA Medical Center (VAMC) in Tuscaloosa, Alabama.  However, as the claims file only includes treatment records from that facility dated up to March 2007, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to the Veteran's claimed low back, cervical spine, bilateral leg numbness and bilateral ankle disabilities from the Tuscaloosa VAMC for the period from March 2007 to the present.  All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

2.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his low back, cervical spine, bilateral leg numbness and bilateral ankle disabilities.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Identify all present disabilities associated with the Veteran's claimed low back, cervical spine, bilateral leg numbness and bilateral ankle disabilities.  

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

For purposes of the examination and opinion, the examiner must consider that the Veteran has asserted post-service continuity of symptoms (e.g., pain, numbness, stiffness and weakness).

c)  The examiner should also opine whether it at least as likely as not (a 50% or higher degree of probability) that any bilateral leg numbness disability is proximately due to, or aggravated by, the Veteran's low back disability.  If the low back disability aggravates (i.e., permanently worsens) the bilateral leg numbness disability, the examiner should identify the percentage of disability which is attributable to the aggravation.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

3.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



